Reyes-Diaz v Quest Diagnostic Inc. (2014 NY Slip Op 08621)





Reyes-Diaz v Quest Diagnostic Inc.


2014 NY Slip Op 08621


Decided on December 10, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 10, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
JOHN M. LEVENTHAL
L. PRISCILLA HALL
SYLVIA O. HINDS-RADIX, JJ.


2013-11298
 (Index No. 503176/12)

[*1]Franklin Reyes-Diaz, respondent, 
vQuest Diagnostic Incorporated, et al., appellants.


Furman, Kornfeld & Brennan LLP, New York, N.Y. (Thomas Combs of counsel), for appellants.
Subin Associates, LLP, New York, N.Y. (Brooke Lombardi and Gregory T. Cerchione of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Rothenberg, J.), dated October 9, 2013, which granted the plaintiff's motion for summary judgment on the issue of liability.
ORDERED that the order is affirmed, with costs.
The plaintiff allegedly sustained personal injuries when he was involved in an automobile accident with a vehicle owned by the defendant Quest Diagnostic Incorporated and operated by the defendant Robert Caldwell. The plaintiff commenced this action against the defendants to recover damages for personal injuries, and subsequently moved for summary judgment on the issue of liability, contending that Caldwell's violation of Vehicle and Traffic Law §§ 1128(a) and 1163 was the sole proximate cause of the accident. The Supreme Court granted the plaintiff's motion, and the defendants appeal.
The plaintiff established his prima facie entitlement to judgment as a matter of law on the issue of liability by demonstrating that Caldwell violated Vehicle and Traffic Law §§ 1128(a) and 1163 and that he was free from comparative fault (see Walker v Patrix Trucking NY Corp., 115 AD3d 943; Ducie v Ippolito, 95 AD3d 1067, 1068). In opposition, the defendants failed to raise a triable issue of fact.
Accordingly, the Supreme Court properly granted the plaintiff's motion for summary judgment on the issue of liability.
BALKIN, J.P., LEVENTHAL, HALL and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court